Citation Nr: 1632358	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-10 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to left knee disability.

3.  Entitlement to service connection for a neck disability, to include as secondary to a low back disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

(The issues of entitlement to earlier effective dates for the award of service connection for irritable bowel syndrome and bilateral carpal tunnel syndrome, as well as entitlement to service connection for sleep apnea and a skin disorder are the subject of a separate Board decision).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2006, April 2007, and June 2008 rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
Historically, in April 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for gastrointestinal, bilateral shoulder, low back, cervical spine, right knee, bilateral hip, and bilateral ankle disabilities; increased ratings for hypertension and hearing loss; and an earlier effective date for the grant of service connection for carpal tunnel syndrome of the left and right hands.

In April 2013, the RO issued a rating decision that, inter alia, granted service connection for irritable bowel syndrome, degenerative joint disease right ankle with limitation of motion, degenerative joint disease right knee with limitation of flexion, degenerative joint disease left ankle with limitation of motion, degenerative joint disease left hip, left hip with limitation of flexion, degenerative joint disease right hip, right hip with limitation of flexion, and degenerative joint disease right shoulder.  In March 2014, the Veteran appealed the effective date earlier assigned to irritable bowel syndrome, which is the subject of a separate Board decision.  As the Veteran has not appealed either the evaluations or effective dates assigned to the other disabilities, such matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Two Board hearings have been held in this case.  In May 2011, the Veteran testified before one of the undersigned Veterans Law Judges (VLJs), inter alia, regarding the issues of entitlement to service connection for low back, bilateral shoulder, and neck disabilities as well as entitlement to increased ratings for hearing loss and hypertension.  In May 2016, the Veteran testified before another VLJ regarding the same issues as well as new issues.

At the May 2016 Board hearing, the Veteran was advised that because he was testifying before two different VLJs with respect to the issues of entitlement to service connection for low back, bilateral shoulder, and neck disabilities as well as entitlement to increased ratings for hearing loss and hypertension, his appeal with respect to those issues would be assigned to a panel of three VLJs and both VLJs who conducted hearings would participate in making the decision in that appeal.  See 38 C.F.R. § 20.707 (2015).  He was offered the opportunity to appear at a Board hearing before the third panel VLJ, but indicated that he wished to waive his right to attend a hearing before the third panel VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, these issues will be addressed by the three-VLJ panel and the new issues will be addressed separately.

At the most recent hearing, the Veteran submitted additional evidence.  He waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In April 2012, the Board instructed the RO, inter alia, to obtain all VA records from June 2009 to the present and arrange for VA examinations of the left shoulder, low back, and cervical spine.  While the RO obtained the requested records, further action is needed to ensure compliance with the instructions related to the requested VA examinations.

Specifically, the Board requested that an appropriate medical professional opine as to whether the Veteran's left shoulder, low back, and cervical spine disabilities were related to service; whether the service-connected left knee disability caused or aggravated the left shoulder or low back disabilities; and whether the Veteran's low back disability (if related to service or a service-connected disability) caused or aggravated the cervical spine disability.  The Board instructed the examiner to specifically address the Veteran's assertion that uneven gait due to the service-connected left knee disability caused or aggravated the left shoulder, low back, and cervical spine disabilities.

The Veteran underwent VA examination in September 2012.  As to the low back, the examiner stated that "[t]he Veteran's lumbar spine condition is less than likely as not related to his military service," explaining that "the examiner had access to a portion of the Veteran's c file and there was no evidence that the Veteran injured his back in the military."

The examiner failed to address the etiology of the left shoulder, stating only that "[t]he Veteran's (right) shoulder condition is at least as not related to his military service," explaining that "the Veteran sought out medical in 1969 and that occurred for several months.  He was diagnosed with arthritis."

As to the cervical spine, the examiner stated that "[t]he Veteran's service-connected knee did not have an impact on his neck, no evidence available to link the two conditions."

In an April 2013 addendum email, the examiner stated "[t]he opinions that were made during the initial exam have not changed.  The Veteran was diagnosed with spina bifida and degenerative joint disease that have increased his condition of spina bifida (1988)."

The Board finds that the September 2012 VA examiner's opinions regarding the Veteran's left shoulder, low back, and cervical spine disabilities are inadequate.  First, the examiner failed to address the nature and etiology of the Veteran's left shoulder disability, to include any relationship to service or the service-connected left knee disability; whether the service-connected left knee disability caused or aggravated the low back disability; and whether the cervical spine disability is related to the Veteran's service.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Second, the examiner's opinions are conclusory:  lacking insight into the medical expert's judgment on the medical questions and the essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  For these reasons, reexamination is needed.

Upon reexamination, there are several issues that need specific development.

First, the Veteran's low back disability claim appears to include multiple diagnoses.  He has been diagnosed with spina bifida, which has been characterized as congenital by the medical evidence.  It is necessary to determine whether the Veteran's congenital spina bifida is a disease or defect.  The terms "disease" and "defect" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Defects are static conditions that are incapable of improvement or deterioration, whereas diseases are capable of such progression.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380(Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); VAOPGCPREC 82-90 (July 1990).

In addressing whether spina bifida is a disease capable of worsening, the examiner is to address the opinions of the August 1988 private physician and April 2013 VA examiner that degenerative joint disease worsened the Veteran's spina bifida.  If deemed a disease or an acquired disorder, as spina bifida was not noted upon entrance into service in March 1964, the presumption of soundness applies.  As such, the examiner is to opine as to whether the disease clearly and unmistakably pre-existed service and was not aggravated during service.  If this issue is debatable where reasonable minds could disagree, the examiner is to address whether the Veteran's current spina bifida is related to that which was incurred in service.  If deemed a defect, the examiner is to opine as to whether spina bifida was subject to a superimposed disease or injury during service.

Second, it is necessary to determine whether arthritis of the spine-other than gouty arthritis for which the Veteran is currently service connected-was incurred during service or manifested within one year after service.  In forming an opinion, the examiner is to address the March 1975 x-ray showing dorsal vertebral arthritis with myositis as well as the August 1978 diagnosis of degenerative changes involving lower cervical spine with slight narrowing of C4-5 and C5-6.  The examiner is also to determine whether these conditions are separate from the service-connected gouty arthritis, which was diagnosed in July 1975.

Third, it is necessary to determine whether any other spine disorder or left shoulder disability is related to service.

Fourth, it is necessary to determine whether any other spine disability or left shoulder disability is caused or aggravated by a service-connected disability, to include those of the knees, hips, or ankles and/or gouty arthritis.  In forming an opinion, the examiner is to address reports from the Veteran and his fellow service member of back problems in and since service as well as the Veteran's reported in-service spine injuries, to include falls and progressive injuries incurred sliding down a fire pole.

Furthermore, the examiner is to address the Veteran's contention that his service-connected left knee disability cause altered gait, falls, and favoring that caused or aggravate the current spine and left shoulder disabilities.

Further development is also needed to adjudicate the increased rating claims for hearing loss and hypertension.  The April 2012 remand also instructed the RO to schedule VA examinations for these two claims.  The examinations were conducted in September 2012.  In July 2016, the Veteran reported that the Board should defer adjudication until it obtains relevant VA treatment records dated from June 2015 to present, noting that he has undergone extensive treatment since that time.  As VA treatment records are only current through February 2014, the outstanding treatment records must be obtained.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2014.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the Veteran's orthopedic conditions.  The examiner must review the entire claims file.

A.)  The examiner is to diagnose any spine (lumbar or cervical) and left shoulder disabilities the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner is to specifically address current diagnoses of arthritis and spina bifida.

B.)  The examiner is to determine whether the Veteran's congenital spina bifida is a disease or defect.  The terms "disease" and "defect" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Defects are static conditions that are incapable of improvement or deterioration, whereas diseases are capable of such progression.  In addressing whether spina bifida is a disease capable of worsening, the examiner is to address opinions of the August 1988 private physician and April 2013 VA examiner that degenerative joint disease worsened the Veteran's spina bifida.

i.)  If deemed a congenital disease or acquired disorder, as spina bifida was not noted upon entrance into service in March 1964, the presumption of soundness applies.  As such, the examiner is to opine as to whether the disorder clearly and unmistakably pre-existed service and was not aggravated during service (i.e., a permanent increase in disability beyond the natural progress of the disease).  If this issue is debatable where reasonable minds could disagree, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current spina bifida is related to that which was incurred in service.

ii.)  If deemed a congenital defect, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that spina bifida was subject to a superimposed disease or injury during service.

C.)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis of the spine-other than gouty arthritis for which the Veteran is currently service connected-was incurred during service, or manifested within one year after service.  In forming an opinion, the examiner is to address the March 1975 x-ray showing dorsal vertebral arthritis with myositis as well as the August 1978 diagnosis of degenerative changes involving lower cervical spine with slight narrowing of C4-5 and C5-6.  The examiner is to determine whether these conditions are separate from the service-connected gouty arthritis, which was diagnosed in July 1975.

D.)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other identified spine disability or left shoulder disability had its onset during, or is otherwise related to, service.  In forming an opinion, the examiner is to address reports from the Veteran and his fellow service member of back problems in and since service as well as the Veteran's reported in-service spine injuries, to include falls and progressive injuries incurred sliding down a fire pole.

E.)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other spine disability or left shoulder disability is caused or aggravated by a service-connected disability, to include those of the knees, hips, or ankles and/or gouty arthritis.  The examiner is to address the Veteran's contention that his service-connected left knee disability causes altered gait, falls, and favoring that caused or aggravate the current spine and left shoulder disabilities.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	(CONTINUED ON NEXT PAGE)





			
    	     ERIC S. LEBOFF		       		  A. JAEGER
               Veterans Law Judge                                     Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

